DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 49-68 are allowed.
The following is an examiner’s statement of reasons for allowance: Smith et al. (US 2012/0288504) discloses a method of collecting blood from a subject to an evacuated blood collection tube (paragraph [1217]) containing a mixture (culture medium) of protease inhibitors (paragraph [1079]) wherein a subject is administered with a drug that targets a component of the contact system (preventing or treating thrombosis) (paragraph [0004]) processing the blood to produce a plasma sample (paragraph [1205]), processing the blood to produce a plasma sample (paragraph [1217]), and measuring the level of the drug (antibody Ab1) in the plasma sample (paragraph [1217]); 
Smith further discloses a method for assessing immunogenicity of a drug targeting the contact system, the method comprising collecting blood from a subject to an evacuated blood collection tube (paragraph [1217]) containing a mixture (culture medium) of protease inhibitors (paragraph [1079]) wherein the subject is administered with a drug that targets a component of the contact system (preventing or treating thrombosis) (paragraph [0004]); processing the blood to produce a plasma sample 
However, the prior art neither teaches nor fairly suggests a method for assessing the level of a drug targeting the contact system nor assessing immunogenicity of a drug targeting the contact system wherein the evacuated blood collection tube comprises a liquid formulation that comprises a mixture of protease inhibitors, polybrene, and EDTA, wherein the mixture of protease inhibitors comprises benzamidine, soybean trypsin inhibitor, leupeptin, and 4-(2-aminoethyl) benzenesulfonyl fluoride hydrochloride (AEBSF); and wherein the drug is a plasma kallikrein inhibitor. The prior art also does not teach 80-120 mM benzamidine, 1-3 mg/mL soybean trypsin inhibitor, 200-300 µM leupeptin, or 20 mM AEBSF; a polybrene concentration of 400 µg/mL and an EDTA concentration of 20 mM; the liquid formulation further comprising trisodium citrate, citric acid, and dextrose; the trisodium citrate at a concentration of 100 mM, citric acid at a concentration of 67 mM, and dextrose at 2%; the step wherein the blood is processed to produce a plasma sample within one hour after collecting the blood; wherein the disease is hereditary angioedema (HAE) or idiopathic angioedema; nor isolating antibodies that bind to the drug from the plasma sample prior to measuring the level of the drug in the plasma sample. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797